     Case 2:19-cv-01883-KJM-CKD Document 68 Filed 04/15/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    GARY WAYNE ERVIN,                                 No. 2:19-cv-01883-KJM-CKD PS
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    JAMES DRENNAN, et al.,
16                        Defendants.
17

18          The court has determined that this case will benefit from a settlement conference.

19   Therefore, this case will be referred to Magistrate Judge Dennis M. Cota for the court’s

20   Settlement Week program to conduct a settlement conference on May 26, 2021 at 9:30 a.m. The

21   settlement conference will be conducted by remote means, with all parties appearing by Zoom

22   video conference.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota

25                on May 26, 2021 at 9:30 a.m. The settlement conference will be conducted by remote

26                means, with all parties appearing by Zoom video conference.

27          2. Parties are instructed to have a principal with full settlement authority present at the

28                Settlement Conference or to be fully authorized to settle the matter on any terms. The

                                                        1
     Case 2:19-cv-01883-KJM-CKD Document 68 Filed 04/15/21 Page 2 of 2

 1

 2                individual with full authority to settle must also have “unfettered discretion and

 3                authority” to change the settlement position of the party, if appropriate. The purpose

 4                behind requiring the attendance of a person with full settlement authority is that the

 5                parties’ view of the case may be altered during the face to face conference. An

 6                authorization to settle for a limited dollar amount or sum certain can be found not to

 7                comply with the requirement of full authority to settle.1

 8            3. Parties are directed to submit confidential settlement statements no later than

 9                May 19, 2021 to dmcorders@caed.uscourts.gov. Parties are also directed to file a

10                “Notice of Submission of Confidential Settlement Statement” (See L.R. 270(d)).
11            Dated: April 15, 2021
                                                               _____________________________________
12
                                                               CAROLYN K. DELANEY
13                                                             UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22
     1 While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir. 2012)
24   (“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The term
     “full authority to settle” means that the individuals attending the mediation conference must be authorized to fully
25   explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman
     Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7 th Cir. 1989), cited with approval in Official Airline
26   Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9 th Cir. 1993). The individual with full authority to settle must also have
     “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker
     Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003
27   WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full a uthority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8 th Cir. 2001).
                                                                 2
